PURCHASE AND SALE AGREEMENT

 

 

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) dated as of the “Effective Date”
(as hereinafter defined) by and between the parties listed on Exhibit A attached
hereto and made a part hereof (individually and collectively “Seller”) and
SOUTHSTAR DEVELOPMENT PARTNERS, INC. (“Buyer”).

WHEREAS, Seller is the owner of the Property; and

WHEREAS, Seller desires to sell the Property and Buyer desires to purchase the
Property as provided in this Agreement.

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties intending to be legally bound, do hereby agree as
follows:

1.                  Recitations and Definitions.

(a)                The above recitals are incorporated herein by this reference.

(b)               The capitalized terms utilized in this Agreement shall have
the meaning set forth below. Capitalized terms not defined in this Section shall
have the meaning set forth where otherwise defined in this Agreement.

“Additional Deposit” shall mean the sum of Two Hundred Thousand Dollars
($200,000) which shall be paid by Buyer to Escrow Agent on or before November 4,
2011 if this Agreement has not been terminated on or before 1:00 p.m. (EST) on
November 4, 2011.

1

 

“Agreed Security” shall mean the bonding letters of credit or other security set
forth on Exhibit B attached hereto and made a part hereof.

“Affiliated Website” shall have the meaning set forth in the definition of
Excluded Property.

“Agreed Cure Items” shall mean the following items that Seller shall deliver on
or before Closing: (i) the Closing Affidavit, (ii) documentation reasonably
required by the Title Company to evidence that at Closing, upon payment of the
payoff amount set forth in an estoppel letter from such lender holding the
mortgage/deed of trust, that such lender will satisfy its loan(s) and release
its mortgage/deed of trust which encumbers the Property, and (iii) evidence that
each Seller is current and in good standing and has the company authority to
consummate the transaction contemplated by this Agreement.

“Agreement” shall mean this Agreement, as same may be amended by written
agreement signed by Seller and Buyer.

“Allocated Deposit” shall mean the Deposit as allocated among the Real Property
in proportion to the Allocated Purchase Price of the Real Property to the
Purchase Price.

“Allocated Expense” shall have the meaning set forth in the definition of Net
Proceeds.

“Allocated Purchase Price” shall mean the Purchase Price as allocated among the
Real Property as set forth on Exhibit C attached hereto and made a part hereof.

“Assignment” shall mean an assignment and bill of sale of all of Seller’s right,
title and interest in the Contracts, Lease(s), Personal Property and Intangible
Property, free of liens and encumbrances other than the Permitted Exceptions,
which obligations being assigned shall be assumed by Buyer at Closing, in the
form attached hereto as Exhibit D.

“Bank” shall mean BankAtlantic, FSB.

“Bluegreen Trademarks” shall mean the name “Bluegreen” and/or logos, trademarks,
service marks “SM”, websites or domain names relating to “Bluegreen” or
containing the name or logo of “Bluegreen”.

“Buyer” shall mean Southstar Development Partners, Inc., a Florida corporation.

“Cash Portion” shall have the meaning set forth in the definition of Purchase
Price.

“Closing” shall mean the Closing of the sale of the Property from Seller to
Buyer pursuant to this Agreement.

“Closing Affidavit” shall mean the Affidavit in the form of Exhibit E to be
executed by the applicable Seller as to the portion of the Real Property owned
by such Seller.

“Closing Date” shall mean December 2, 2011; provided, however, that the Buyer
shall have the right to extend the Closing Date for up to two (2) periods, the
first being until January 3, 2012 and the second (if previously extended to
January 3, 2012) until February 3, 2012 (“Outside Closing Date”), upon written
notice to Seller of such election prior to the Closing Date then in effect;
provided, however, in no event (other than as provided in Section 8(c)) shall
the Outside Closing Date be extended to a date later than February 3, 2012. The
Closing Date, as provided earlier in this definition, may be further extended by
Seller as provided in Section 8(c).

“Closing Location” shall have the meaning set forth in Section 9 of this
Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated there under.

“Commitments” shall mean the title insurance commitments with respect to the
Property which have been obtained by Buyer prior to the Effective Date as
described on Exhibits F.

“Consent Condition” shall have the meaning set forth in Section 8(c) of this
Agreement.

“Contingent Price” shall have the meaning set forth in Section 4(d) of this
Agreement.

2

 

“Contracts” shall mean those certain contracts set forth on Exhibit G attached
hereto and made a part hereof existing as of the Effective Date and such other
contracts as Seller enters into after the Effective Date, which are the
Permitted Contracts and/or contracts approved (or deemed approved) by Buyer as
provided in this Agreement. Except for the Permitted Contracts, Seller shall not
enter into new contracts after the Effective Date without Buyer’s consent, which
consent shall not be unreasonably withheld or delayed. Buyer shall either
approve or disapprove such contract within five (5) business days of Seller’s
delivery of such contract or such document as submitted by Seller to Buyer shall
be deemed approved. Seller may enter into the Permitted Contracts without
Buyer’s consent. Contracts specifically excludes Purchase Contracts and other
Excluded Property.

“Cost Allocation” - “B” if it is a Buyer Cost or “S” if it is a Seller Cost:

 



__B__ Survey __B__ Title Commitment or Abstract __B__ Title Policy at
promulgated rate on base policy (excluding endorsements required by Buyer) __B__
Transfer tax on Deed __B__ Recording of Deed __S__ The costs of obtaining the
Agreed Cure Items __B__ Title premium on any endorsements or mortgagee policy,
due diligence expenses, costs to process Site Plan, Buyer’s attorneys’ fees and
all other costs and expenses incurred by Buyer. __B__ Due diligence and
financing costs incurred by or through Buyer.



 



Each party shall be responsible for payment of its own legal fees, except as
provided in Paragraph 13(d) hereof. It is the intent of the parties that the
Purchase Price is intended to be net to the Seller and that all transactional
costs in connection with Closing shall, subject to the prorations set forth in
Paragraph 10, be paid by Buyer.

“Deed” shall mean the special warranty deed, conveying title to each portion of
the Property, subject only to the Permitted Exceptions, in the form attached
hereto as Exhibit H-1 through H-3.

“Deposit” shall mean (i) the Fee, and (ii) the Initial Deposit and Additional
Deposit, as and when delivered to Escrow Agent.

“Effective Date” as used herein shall be the date on which the last of Buyer and
Seller signs this Agreement. For purposes of this Agreement, the term “business
day” shall mean Monday through Friday, other than days which are State of
Florida or national holidays in the United States of America. In the event that
the Closing Date or other date for performance shall end on a date which is not
a business day, then such date for performance shall be extended until the next
business day thereafter occurring.

“Escrow Agent” shall mean the Ruden McClosky P.A.

3

 

“Excluded Property” shall mean (i) the property described on Exhibit I attached
hereto and made a part hereof, (ii) any cash or negotiable securities or
security deposits or letters of credit which are in the name of Seller or have
been provided by or on behalf of Seller, (iii) any notes/accounts receivable of
any of the Sellers, (iv) to the extent the Seller enters into contracts with
respect to the sale of lots within the Property which are entered into by any
Seller in the ordinary course of business (“Purchase Contracts”), whereupon (a)
to the extent there is a closing under such Purchase Contract, Seller shall
retain all closing proceeds and the portion of the Property conveyed thereunder
shall be Excluded Property and omitted from the Property, and (b) to the extent
such Purchase Contract has not closed, such Purchase Contract(s) and the portion
of the Property which is the subject of such Purchase Contract(s) shall be
Excluded Property omitted from the Property, (v) any portion of the Property
which, pursuant to this Agreement, is to become Excluded Property, (vi) Seller
data base (regarding target owners and acquisitions), but the provisions of this
subsection shall not apply to prospective buyers only as to portions of the
Property, but the Excluded Property shall include prospective buyers of
timeshare product from affiliates of Seller, (vii) Personal Property comprising
inventory which is sold in the ordinary course of business, and (viii) any
service marks “SM”, trade names, trademarks, websites or domain names maintained
by Seller which includes the name or logo of “Bluegreen” or any derivation
thereof, provided websites with respect to the Property only (“Property
Websites”) shall not be Excluded Property but any websites as to affiliates of
Seller (“Affiliated Websites”) or any hyperlink to such Affiliated Websites
shall be Excluded Property. Within thirty (30) days after the Closing, the Buyer
will “banner” or otherwise temporarily mark any portions of signage or Property
Websites or marketing material or other documentation included with respect to
the Property acquired by Buyer containing the Bluegreen name, service marks
“SM”, logo or trademarks to indicate the new ownership, failing which upon five
(5) days’ notice, Seller may do so at Buyer’s expense. Further, within thirty
(30) days after the Closing, the Buyer shall cause all Bluegreen’s name, service
marks, trademarks and logo located on the Property to be removed from or in
connection with the Property (including, but not limited to, those on site or
off site billboards), failing which upon five (5) days’ notice, the Seller may
do so at Buyer’s expense. The provisions of this section shall survive Closing.

“Existing Litigation” shall mean those certain lawsuits described on Exhibit J
attached hereto and made a part hereof which exist as of the Effective Date.

“Estoppel Condition” shall have the meaning set forth in Section 8(d) of this
Agreement.

“Fee” shall mean the sum of Fifty Thousand Dollars ($50,000) which has been paid
by Buyer to Seller prior to the Effective Date.

“Guarantor” shall mean J. Larry Rutherford.

“Hazardous Materials” or “Hazardous Substances” shall mean and include, but
shall not be limited to any petroleum product, all hazardous or toxic
substances, wastes or substances and any substances or organisms (including any
mold or fungi) which because of their quantitated concentration, chemical, or
active, flammable, explosive, infectious or other characteristics, constitute or
may reasonably be expected to constitute or contribute to a danger or hazard to
the health, safety or welfare of the general public or of any occupants of the
Improvements or to the environment to the extent same violate Hazardous Waste
Law.

4

 

“Hazardous Waste Law” shall mean any applicable law or regulation (whether now
existing or hereafter enacted or promulgated, as they may be amended from time
to time) including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (“CERCLA”),
42 U.S.C. §9601 et seq.; the Toxic Substance Control Act (“TSCAS”), 15 U.S.C.
§2601 et seq.; the Hazardous Materials Transportation Act, 49 U.S.C. §1802; the
Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §9601, et seq.; the
Clean Water Act (“CWA”), 33 U.S.C. §1251 et seq.; the Safe Drinking Water Act,
42 U.S.C. §300f et seq.; the Clean Air Act (“CAA”), 42 U.S.C. §7401 et seq., the
Federal Resource Conservation and Recovery Act, 42 U.S.C. Section 6901 et seq.,
similar state laws and regulations adopted thereunder.

“Initial Deposit” shall mean the sum of Two Hundred Fifty Thousand Dollars
($250,000) to be paid by Buyer to Escrow Agent on the Effective Date.

“Intangible Property” or “General Intangibles” shall mean all of Seller’s right,
title, and interest to the intangible property, if any, solely related to the
Real Property, which shall include but not be limited to warranties, guaranties,
governmental permits, permits, licenses, and prospect lists (related solely to
the Property and not those that relate to any other property of Seller or
Seller’s affiliates), except that Seller makes no representation or warranty of
title or usage with respect to the Intangible Property and the Intangible
Property shall specifically exclude the Excluded Property.

“Intellectual Property” shall mean all Property Websites, domain names, trade
names, service marks “SM”, trademarks, symbols, names, or images relating solely
to the Real Property, except the Seller makes no representation or warranty of
title or usage with respect to the Intellectual Property and Intellectual
Property shall specifically exclude the Excluded Property.

“Interim Management Agreement” shall mean the agreement in the form of Exhibit K
attached hereto and made a part hereof and Intellectual Property shall
specifically exclude any Excluded Property.

“Leases” shall mean all Seller’s right, title and interest as lessor in and to
all leases pertaining to the Real Property, together with any remaining security
therefore, including, without limitation, all security deposits, or advance
rental deposits remaining. A true and correct schedule of Leases with all
amendments thereto existing as of the Effective Date is to Seller’s Knowledge
attached hereto as Exhibit L. After the Effective Date and prior to the Closing
Date or any earlier termination of this Agreement, Seller shall not modify or
terminate any Lease(s) or enter into any new leases without the written consent
of the Buyer which consent shall not be unreasonably withheld or delayed.
Following the Effective Date, Seller shall promptly provide Buyer with copies of
any modifications and/or terminations of any existing Lease and/or new Leases
which Seller proposes to enter into, together with reasonable supporting
information of the type that a sophisticated and prudent landlord would
reasonably require in order to be fully informed about and able to underwrite
the transaction in question (e.g., financial information regarding the
prospective tenant under any proposed new Lease, information as to landlord
costs relating to the transaction [such as amount of leasing commissions,
landlord construction costs, tenant allowances, etc.], and similar information).
Buyer shall have five (5) business days from delivery of such modification,
termination, request and/or new Lease (accompanied by all supporting
information) to approve or disapprove same. If Buyer shall elect to disapprove
such request, Buyer shall specify with reasonable specificity the basis for such
disapproval within such five (5) business days and the failure of Buyer to
respond within such time period shall be deemed an approval thereof.

“Net Proceeds” shall mean the gross proceeds received from any sources,
including, but not limited to, sales proceeds, condemnation proceeds, insurance
proceeds, financing proceeds or any other proceeds relating to all or any
portion of the Specified Properties net as to each portion of the Specified
Properties, the Allocated Expense for such portion of the Specified Properties
in which the computation of Contingent Price is being computed. The term
“Allocated Expense” as to each portion of the Specified Properties being sold,
financed, condemned or as to which the portion of the proceeds is being received
shall mean all bona fide third party expenses incurred by Buyer after the date
of Closing (excluding any portion of the Closing expense and/or Purchase Price
in connection with the purchase of the Property on the Closing Date incurred in
connection with such portion of the Specified Properties), including, but not
limited to, taxes and assessments prorated from and after Closing, insurance
proceeds, costs of attorneys’ fees, documentary stamps, title insurance expense,
brokerage commission and other third party costs incurred by Buyer in connection
with the marketing and/or sale of such Specified Properties which are incurred
after the Closing Date multiplied by a fraction, the numerator of which is the
square footage of the portion of the Specified Properties in which such
Contingent Price is being computed and the denominator of which is the original
square footage of the applicable Specified Properties. For purposes of computing
the Allocated Expenses, only the expenses relating to Lake Ridge property
located in Dallas County, Texas will be included in the computation of
Contingent Price as relates to any consideration received with respect to the
Lake Ridge property and only the expenses incurred in connection with Braselton
property located in Jackson County, Georgia shall be utilized in connection with
the computation of the Contingent Price relating to consideration received with
respect to the Braselton property.

5

 

“Notice Location” shall mean (i) as to Seller: c/o Bluegreen Corporation,
4960 Conference Way North, Suite 100, Boca Raton, Florida 33431, Attention:
Anthony M. Puleo, Telephone: (561) 912-8270, Facsimile: (561) 912-8123, E-mail:
tony.puleo@bluegreencorp.com; with a copy to Ruden McClosky P.A., 200 East
Broward Boulevard, 15th Floor, Fort Lauderdale, Florida 33301, Attention: Barry
E. Somerstein, Esq., Telephone: (954) 527-2405, Facsimile: (954) 333-4005,
E-mail: Barry.somerstein@ruden.com, (ii) as to Buyer: Southstar Development
Partners, Inc., 255 Alhambra Circle, Suite 325, Coral Gables, Florida 33134,
Attention: J. Larry Rutherford, Telephone: (305) 476-1515, Facsimile:
__________________, E-mail: trutherford@southstardevelopment.com; with a copy
to: Fower Rodriguez Valdes-Fauli, 355 Alhambra Circle, Suite 801, Coral Gables,
FL 33134, Attention: Louis A. Espino, Esq., Telephone: (786) 364-8400,
Facsimile: (786) 364-8401, E-mail: lespino@frvf-law.com; and (iii) as to Escrow
Agent: Ruden McClosky P.A., 200 East Broward Boulevard, 15th Floor, Fort
Lauderdale, Florida 33301, Attention: Barry E. Somerstein, Esq., Telephone:
(954) 527-2405, Facsimile: (954) 333-4005, E-mail: barry.somerstein@ruden.com.

“Notification” shall have the meaning set forth in Section 3 of this Agreement.

“Operating Lessee” shall have the meaning set forth in Section 8(e) of this
Agreement.

6

 

“Outside Date” shall mean two (2) business days prior to the Closing Date.

“Owner’s Policy” shall have the meaning set forth in Section 6 of this
Agreement.

“Permitted Contracts” shall mean the contracts which may be cancelled without
penalty on no more than thirty (30) days’ written notice.

“Permitted Exceptions” shall mean (i) taxes and assessments for the year of
Closing and all subsequent years; (ii) zoning restrictions and prohibitions
imposed by governmental authority; (iii) matters set forth in this Agreement as
Permitted Exceptions; (iv) the Contracts, (v) any matter created by Buyer or
through Buyer; (vi) the Easement referred to in the definition of Excluded
Property; (vii) all matters affecting title to the Property as of the Effective
Date, subject to Buyer’s rights to object to title as set forth in Section 6;
(viii) the obligation of the owner of the Real Property which the Buyer, its
successors and assigns, shall be required to perform with respect to conveying
portions of the property to various property owner associations, utility
authorities and governmental authorities; and (ix) the Leases.

“Personal Property” shall mean all of Seller’s right, title and interest (if
any) in articles of personal property which are placed upon or attached to the
Real Property and any additions, improvements, replacements and alterations
thereto located upon the Real Property as of the Effective Date, including (i)
any express or implied warranty by the manufacturers of any item or component
part thereof, if any, and other documents relating thereto; and (ii) all
fixtures, machinery, utility and other deposits, equipment, attachments,
appliances, furniture and other personal property of every nature whatsoever now
owned or hereinafter acquired by Seller and located in, on, or used, or intended
to be used in connection with the operation of the Real Property, buildings,
structures and other improvements located on the Real Property including all
extensions, additions, improvements, betterments, renewals and replacements of
any of the foregoing, but Personal Property shall not include the Excluded
Property.

“Property” shall mean the (1) Real Property; (2) Contracts; (3) Lease(s); (4)
the Personal Property; (5) the Intangible Property; and (6) Intellectual
Property; but the term Property shall not include the Excluded Property.

“Property Information” shall have the meaning set forth in Section 8(a)1 of this
Agreement.

“Property Website” shall have the meaning set forth in the definition of
Excluded Property.

“Prorations Time” shall mean midnight on the day prior to the Closing Date.

“Purchase Price” shall mean the aggregate of (i) Thirty-One Million Five Hundred
Thousand Dollars ($31,500,000) (“Cash Portion”); plus (ii) the Contingent Price.

7

 

“Real Property” or “Land” shall mean all real property owned by the Sellers with
the exception of the Excluded Property. On or before October 26, 2011, the Buyer
shall use good faith and diligent efforts to obtain the legal descriptions for
the properties which shall comprise the Real Property, which legal descriptions
shall include the legal description for each portion of the properties to be
purchased by Buyer, including, but not limited to, the Specified Properties
(“Legal Descriptions”). The Buyer, upon obtaining the Legal Descriptions, shall
submit such Legal Descriptions to Seller for Seller’s review and approval in its
sole and absolute discretion. In the event the Legal Descriptions include
Excluded Property, Seller may object to the Legal Descriptions on or before the
later of five (5) business days after receipt of the Legal Descriptions or
October 31, 2011 by sending written notice to Buyer including a description of
the Excluded Property to be omitted from the Legal Descriptions and an
explanation of its objection. Buyer shall have five (5) business days from the
date it receives Seller's objection to send written Notice to Seller of its
election to either (a) accept the description of Excluded Property offered by
the Seller; or (b) terminate the Agreement in which event Seller shall retain
the Fee and the balance of the Deposit shall be returned to Buyer, this
Agreement shall be deemed terminated and the parties released of all further
obligations each to the other under this Agreement, except that the Buyer shall
not be released of its Surviving Obligations. In the event the Buyer does not
timely elect to terminate as provided in subsection (b) of this definition, the
Buyer shall be deemed to have accepted the description of Excluded Property set
forth in subsection (a) of this definition.

“Restrictive Covenant” shall have the meaning set forth in Section 12(e) of this
Agreement.

“Returnable Documents” shall mean the aggregate of (i) all documents pertaining
to the Property provided by Seller to Buyer, and (ii) all surveys, soil and
other non-proprietary third-party prepared studies obtained by Buyer on or
before any termination of this Agreement.

“Seller” shall mean the parties listed on Exhibit A.

“Seller’s Knowledge” shall mean the actual knowledge of Daniel C. Koscher, John
M. Maloney, Jr., Anthony M. Puleo or Michael D. Kaminer, without investigation
beyond their actual knowledge.

“Specified Contract” shall mean the contracts set forth on Exhibit G-1 attached
hereto and made a part hereof.

“Specified Properties” shall mean the Braselton properties and the Lake Ridge
tract commonly described as LR 24 containing approximately 225.14 acres and as
shall be described as a portion of the Real Property.

“Survey Cure Period” shall have the meaning set forth in Section 6(b) of this
Agreement

“Survey Defect” shall have the meaning set forth in Section 6(b) of this
Agreement.

“Survey Defect Notice” shall have the meaning set forth in Section 6(b) of this
Agreement.

“Surviving Obligations” shall mean the indemnities and obligations of Seller and
Buyer (as applicable) which, pursuant to this Agreement, are specified as
surviving termination of this Agreement.

8

 

“Title Cure Period” shall have the meaning set forth in Section 6 of this
Agreement.

“Title Company” shall mean First American Title Insurance Company or other
national title company designated by Buyer and approved by Seller, such approval
not to be unreasonably withheld or delayed.

“Title Defect” shall have the meaning set forth in Section 6 of this Agreement.

“Title Evidence” shall have the meaning set forth in Section 6 of this
Agreement.

“Title Policy” shall mean an owner’s title insurance policy issued pursuant to
the Commitments by the Title Company with respect to the Real Property in the
amount of the Allocated Purchase Price (as allocated to the various portions of
the Real Property on Exhibit N), subject only to the Permitted Exceptions.

“Title Review Date” shall mean the earlier to occur of: (i) October 31, 2011; or
(ii) five (5) days after receipt of the Title Evidence for the Real Property.

2.                  Sale. On the Closing Date, Seller shall convey the Property
to Buyer, as specifically provided in this Agreement.

3.                  Deposit.

(a)                Prior to the Effective Date, the Buyer delivered the Fee to
Seller. On the Effective Date, Buyer shall deliver the Initial Deposit to Escrow
Agent. In the event that this Agreement shall not have been terminated on or
prior to November 4, 2011 at 1:00 p.m. (EST), the Buyer shall pay to Escrow
Agent the Additional Deposit. The Initial Deposit and any Additional Deposit, as
and when delivered to Escrow Agent, shall be deposited and, upon clearance of
funds, held in escrow by Escrow Agent in accordance with the terms and
provisions of this Agreement. Buyer shall deliver to Escrow Agent a W-9 form
completed and executed by Buyer within two (2) days of the Effective Date. Upon
receipt of such W-9 form, the portions of the Initial Deposit and Additional
Deposit delivered to Escrow Agent shall be placed in an interest-bearing escrow
account at the Bank pending the Closing Date or earlier termination of this
Agreement.

(b)               The provisions of this Section 3 shall survive Closing or
earlier termination of this Agreement.

4.                  Purchase Price. On the Closing Date:

(a)                The portion of the Deposit (then held by Escrow Agent) shall
be paid by Escrow Agent to Seller; and

(b)               Buyer shall pay the Seller the Purchase Price in cash or by
wire transfer of good federal funds to such account designated by the Seller,
subject to prorations as provided in this Agreement and subject to a credit
against the Purchase Price for the Deposit to the extent that the Deposit has
been paid to Seller as of the Closing; and

9

 



(c)                The Seller and Buyer hereby agree to allocate the Purchase
Price among the Real Property as set forth in the Allocated Purchase Price set
forth on Exhibit C and at Closing, the Allocated Deposit shall be applied to the
Allocated Purchase Price for each Property then being purchased. The provisions
of this Section 4(c) shall survive Closing; and

(d)               In addition to the Cash Portion, at Closing, the Buyer shall
record against the Specified Properties a memorandum evidencing the Buyer’s and
its successors’ and assigns’ obligations to pay to Seller the Contingent Price
(the "Contingent Price Memorandum"). The Contingent Price shall be an amount
equal to twenty percent (20%) of the Net Proceeds derived from or in connection
with the sale, condemnation and/or other consideration derived from financings
of all or any portion of the Specified Properties. The Buyer (its successors and
assigns) agrees that in connection with any consideration that it receives in
connection with the Specified Properties, the Buyer, its successors and assigns,
shall provide Seller with a certification signed by the Chief Financial Officer
of the Buyer, its successors and assigns, or a certified public accountant,
certifying all gross revenues and Allocated Expenses with respect to each
portion of each of the Specified Properties along with supporting documentation
as requested by Seller. Such certification shall be provided by the Buyer, its
successors and assigns, to Seller on the earlier of (i) quarterly (i.e., fiscal
year) from and after Closing, or (ii) at least one (1) business day prior to the
sale, refinancing, condemnation or other event in which the Buyer, its
successors and assigns, shall receive consideration in connection with the
Specified Properties. No less than ten (10) days prior to the closing of any
resale or refinancing of any portion of the Specified Properties, Buyer shall
send Seller its calculation of the Contingent Price allocable to said portion of
the Specified Properties. Buyer and Seller shall cooperate in good faith to
agree upon the Contingent Price allocable to said portion of the Specified
Properties prior to the scheduled closing. When the parties reach agreement on
the Contingent Price allocable to said portion of the Specified Properties,
Seller shall deliver an estoppel letter to Buyer and the title agent for the
closing specifying the agreed upon Contingent Price and agreeing to release the
portion of the Specified Properties from the Contingent Price Memorandum upon
receipt of the agreed upon Contingent Price. The Seller shall pay to Buyer each
portion of the Contingent Price within ten (10) days of Buyer’s receipt of such
consideration and, to the extent the Buyer, its successors and assigns, shall
fail to pay such sums to Seller within such ten (10) day period, all such sums
shall bear interest at the rate of twelve percent (12%) per annum from the date
such sums are received by Buyer, its successors and assigns, until such portion
of the Contingent Price is paid to Seller and, in addition thereto, the Buyer,
its successors and assigns, shall be liable to Seller for all costs of
collection, including, but not limited to, attorneys’ fees and court costs
through all trial and appellate levels. The provisions of this paragraph shall
survive Closing of this Agreement.

5.                  Deed. At the Closing, Seller shall convey the Real Property
to Buyer by the Deed, subject only to the Permitted Exceptions.

6.                  Title; Survey and Environmental Reports.

(a)                On or before October 31, 2011, the Buyer shall have the right
to obtain commitment(s) with respect to the Real Property issued by the Title
Company (“Title Evidence” or “Commitment”), whereby the Title Company agrees to
issue the Title Policy(ies) for the Real Property in the amount of the Purchase
Price at Closing.

10

 



(b)               Buyer shall review the Title Evidence, prior to the end of the
Title Review Date. Buyer may notify Seller in writing (“Title Objection Notice”)
of any matters in the Title Evidence obtained by Buyer which materially and
adversely affects the marketability of title to the Real Property so that it (i)
restricts the ability to operate the golf courses located on the Real Property
substantially in the manner as presently operated or the ability to develop
single family homes, pools and related improvements intended to be constructed
on such lots; or (ii) as to un-platted tracts, materially and adversely impairs
Buyer's ability to develop said tracts as single family homes or golf course
communities in a manner substantially consistent with the Seller's present
development plans (“Title Defects”). In the event that Seller does not for any
reason cure the Title Defects within thirty (30) days of the Title Objection
Notice or such shorter time as Seller may elect in writing and deliver evidence
of such cure (“Title Cure Period”), Seller shall notify Buyer in writing as to
which Title Defects remain uncured on or before the end of the Title Cure Period
(or Seller shall be deemed to notify Buyer that it elects not to cure the
uncured matters set forth in the Title Objection Notice as of the end of the
Title Cure Period) and Buyer, at Buyer's option, may, prior to a date which is
two (2) business days after the Title Cure Period: (i) elect to accept title to
the Property subject to the Title Defects without any adjustment to the Purchase
Price (in which event the remaining Title Defects shall be deemed Permitted
Exceptions, except Seller shall be required to provide the Agreed Cure Items);
or (ii) terminate this Agreement by written notice thereof to Seller prior to a
date two (2) business days after the end of the Title Cure Period, whereupon
this Agreement shall be terminated, the Fee shall be retained by Seller and the
balance of the Deposit shall be returned to Buyer and both parties shall
thereafter be released from all further obligations hereunder, except the Buyer
shall remain liable for the Surviving Obligations. Notwithstanding anything
contained in this Agreement to the contrary, on or before Closing, the Seller
shall be required to provide the Agreed Cure Items. In the event Buyer timely
provides a Title Objection Notice and the Seller does not cure the matters set
forth in the Title Objection Notice, then Buyer shall be required, prior to a
date which is two (2) business days after the Title Cure Period, to have elected
one of the remedies set forth in Section 6(b)(i) or (ii) of this Agreement and,
to the extent Buyer fails to do so, Buyer shall be deemed to have elected the
remedies set forth in Section 6(b)(i) of this Agreement. In the event the Buyer
does not timely deliver the Title Objection Notice to Seller, then all matters
affecting title to the Property (other than matters to be cured by the Agreed
Cure Items) shall be deemed to be Permitted Exceptions.

(c)                On or before October 31, 2011 (“Survey Review Date”), the
Buyer shall have the right to obtain surveys of the Real Property having an
effective date under such surveys after the Effective Date of the Agreement. To
the extent that any of the surveys obtained by Buyer on or before the Survey
Review Date indicate that there are any material encroachments with respect to
the Real Property which adversely and materially affect the marketability of the
Real Property, the Buyer’s ability to operate the golf courses located upon the
Real Property substantially in the same manner as presently being operated or
the ability to develop single family homes, pools or related improvements
(outside of setback areas) intended to be constructed on the lots comprising
portions of the Real Property (collectively “Survey Defect”), then Buyer shall
have the right to notify the Seller in writing of such Survey Defect prior to
the Survey Review Date of the Survey Defect (together with a copy of such
survey) identifying such Survey Defect (“Survey Defect Notice”). To the extent
such Survey Defect Notice is delivered to Seller on or before the Survey Review
Date and the Seller does not cure such Survey Defect within thirty (30) days
after receipt of such Survey Defect Notice or such earlier date as the Seller
may designate in writing (“Survey Cure Period”), then the Buyer, at its option,
shall have as its sole and exclusive remedy (i) the right to terminate this
Agreement upon written notice to Seller delivered within two (2) business days
after the Survey Cure Period, or (ii) to the extent that the Buyer does not
elect to terminate this Agreement as set forth in subsection 6(c)(i) above, then
the Buyer shall be deemed to have accepted such Survey Defect as a Permitted
Exception and this Agreement shall remain in full force and effect without
diminution in the Purchase Price.

11

 



(d)               The Buyer shall have until October 31, 2011 to obtain
environmental report(s) prepared by licensed environmental engineers and/or
other licensed environmental consultants with respect to each portion of the
Real Property (“Environmental Reports”). In the event that the Buyer shall
provide Seller in writing on or before October 31, 2011 with the Environmental
Report(s) with respect to any portion of the Real Property indicating that such
portion of the Real Property has Hazardous Substances in violation of the
Hazardous Substances Laws (“Environmental Substance Notice”) and prior to
November 4, 2011, the Seller has not provided written notice to Buyer electing
to remediate the Hazardous Substances in violation of the Hazardous Substances
Laws set forth in the Environmental Substance Notice (“Hazardous Substance Cure
Notice”), on or before November 4, 2011, then and upon the occurrence of such
events, this Agreement shall terminate, the Seller shall retain the Fee and the
balance of the Deposit shall be returned to Buyer, this Agreement shall
terminate, and the parties released of all further obligations each to the other
under this Agreement, except the Buyer shall not be released of its Surviving
Obligations. To the extent the Buyer shall fail to deliver an Environmental
Substance Notice on or before October 31, 2011 or, to the extent Buyer does
timely deliver such Environmental Substance Notice to Seller and on November 4,
2011, the Seller provides the Hazardous Substance Cure Notice in writing to
Buyer electing in its sole discretion to remediate the Hazardous Substances
which violate the Hazardous Substances Laws as set forth in such Hazardous
Substance Notice, then the conditions set forth in this subsection (6)(d) shall
be deemed satisfied and this Agreement shall remain in full force and effect,
whereupon to the extent Seller provides to Buyer the Hazardous Substance Cure
Notice on or prior to November 4, 2011, the Seller shall be obligated to
remediate such Hazardous Substances as set forth in the Hazardous Substance Cure
Notice in a prompt and diligent manner, recognizing that the completion of such
remediation may occur from and after the Closing. The provisions of this
subsection shall survive Closing to the extent Seller provides such cure notice.

7.                  Representations and Warranties.

(a)                Seller further covenants, represents and warrants to Buyer as
follows as of the Effective Date and as of the Closing Date, to wit:

(i)                 Seller has all necessary company power and authority to
enter into this Agreement and to perform all of the obligations to be performed
by Seller hereunder. Seller has all necessary company power and authority to
execute and consummate this transaction and, subject to the satisfaction of the
Consent Condition, no further Company consents joinders or authorizations from
any governmental or private entity, corporation, partnership, firm, individual
or other entity to execute, deliver and perform Seller’s obligations under this
Agreement and for Seller to consummate the transactions contemplated hereby are
required.

12

 



(ii)               This Agreement has been duly and validly authorized, executed
and delivered by Seller and this Agreement constitutes the valid and legally
binding obligation of Seller, enforceable against Seller in accordance with its
terms (except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and except that the availability of equitable
remedy of specific performance or injunctive relief is subject to the discretion
of the court before which any proceeding may be brought). All documents to be
executed by the Seller and to be delivered to the Buyer or the Title Company at
Closing shall be duly and validly executed and delivered by Seller.

(iii)             Seller is a “United States person” within the meaning of the
Internal Revenue Code of 1986, as amended.

(iv)             To Seller’s Knowledge, Exhibit L is a true and correct schedule
of Leases existing as of the Effective Date and, to Seller’s Knowledge, Seller
has not received any written notices of default of Seller’s obligations under
such Leases which remain uncured.

(v)               To Seller’s Knowledge Exhibit G is a true and correct schedule
of the Contracts existing on the Effective Date and, to Seller’s Knowledge,
Seller has not received any written notices of default of Seller’s obligations
under such Contracts which remain uncured.

(vi)             As of the Effective Date, except for the Existing Litigation,
there is no action, suit or litigation threatened against Seller and to the best
of Seller’s knowledge, there is no action, suit or litigation pending which
would be binding upon the Buyer with respect to the Property after Closing.
Seller agrees that with respect to the Existing Litigation, the Seller shall
indemnify and hold the Buyer harmless for any liability with respect to the
Existing Litigation; provided, however, that in connection with (i) the claim
from Community Cable Services against Bluegreen Communities of Georgia, LLC, the
Buyer acknowledges that to the extent that the Cable Company elects to provide
cable service with regard to Sanctuary Cove, that such Cable Company presently
has the exclusive right to provide such cable service, and (ii) in connection
with the tax and/or assessment challenges with respect to The Bridges and/or
Vintage Oaks, whereby the Seller is challenging such taxes and seeking a
reduction/refund with respect thereto, the Seller shall be entitled to all
refunds for such taxes for all tax years prior to 2011 and to the extent of any
refund for the tax year 2011, the Seller shall be reimbursed for the costs of
such tax challenge (including attorneys’ fees) and the balance of such refund
shall be prorated. The provisions of this section (vi) shall survive Closing for
applicable the statute of limitations.

(vii)           To Seller’s Knowledge, attached to this Agreement as Exhibit O
are materially true and complete financial statements, current as of year-end
2010, for the various property owners’ associations which administer the Real
Property (“Associations”). To Seller’s Knowledge, the financial statements on
Exhibit O accurately reflect the financial condition of each property owner's
association as of year-end 2010.

(viii)         To Seller’s knowledge, the Seller has not received written notice
of any material breach of Seller’s obligations to the Associations which have
not been cured prior to the date hereof, other than the matters pertaining to
the Existing Litigation.

13

 



Seller agrees to promptly notify Buyer in writing of any event or condition of
which Seller has actual knowledge which occurs prior to Closing hereunder, which
causes a change in the facts related to, or the truth of any of the above
representations set forth in this Section 7(a). If prior to Closing Buyer
becomes aware (whether through its own efforts or notice from Seller or
otherwise), that any of the representations or warranties made by Seller are
untrue or inaccurate or Seller shall notify Buyer that a representation made by
Seller is untrue or inaccurate and if such representation or warranty is both
(i) material, and (ii) materially untrue, inaccurate or incorrect and it is not
cured or corrected by Seller on or before the Closing Date, then the Buyer as
its sole remedy for any such materially untrue, inaccurate or incorrect material
representation or warranty shall elect either (x) elect a remedy set forth in
Section 13(b) if Seller had Seller Knowledge of such breach of such
representation or warranty on the Effective Date, or (y) if Seller did not have
Seller Knowledge on the Effective Date, then as Buyer’s sole remedy is either to
(a) waive such misrepresentation and/or breach of warranty and consummate the
transaction without reduction of or credit against the Purchase Price, or (b)
terminate this Agreement by giving notice to Seller on or before the Closing
Date, in which event this Agreement shall terminate, the Deposit (then held by
Escrow Agent) shall be returned to Buyer, and the parties shall be released of
all further obligations each to the other, except Buyer and Seller shall not be
released of their respective Surviving Obligations.

Except as to Section 7(a)(vi), if Buyer notifies Seller within six (6) months
after Closing that Buyer discovered post-closing that any representation or
warranty made in this Section 7(a) was not true and correct in any material
respect and specifying the breach with particularity, Buyer shall have available
all remedies at law or in equity as a consequence thereof, subject to the
limitations set forth in Section 17 below. Except as to Section 7(a)(vi), if
Buyer does not notify Seller of the breach of any of Seller’s representations
and warranties set forth in this Section 7(a) and institute a lawsuit therefore
in a court of competent jurisdiction within six (6) months after the Closing,
Buyer shall be deemed to have waived all of its rights to claim and sue for any
breach by Seller of any of its representations and warranties made in this
Section 7(a). In addition, if on or prior to Closing Buyer discovers a breach of
any of Seller’s representations and warranties set forth in this Section 7(a)
and Buyer does not notify Seller of such breach, Buyer shall be deemed to have
waived all of its rights to claim and sue for any such breach by Seller of any
of Seller’s representations and warranties made in this Section 7(a).

(b)               Buyer covenants, represents and warrants unto Seller as
follows as of the Effective Date and as of the Closing Date, to wit:

(i)                 Buyer has, subject to satisfaction of the Consent Condition,
all necessary company power and authority to enter into this Agreement and to
consummate the transaction contemplated by this Agreement and does not need any
further Company consents, joinders or authorizations from any governmental or
private entity, corporation, partnership, firm, individual or other entity to
execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby.

(ii)               Buyer is a corporation, duly organized, validly existing and
in good standing under the laws of Florida.

14

 



(iii)             This Agreement and all documents executed by the Buyer that
are to be delivered to Seller at Closing (i) are, at time of Closing, or will be
duly authorized, executed and delivered by Buyer, and (ii) do not and will not
at the time of Closing violate any provisions of any agreement or judicial order
to which Buyer is a party.

(iv)             Buyer’s execution and delivery of this Agreement and any
documents required to be delivered by Buyer at Closing and the Buyer’s
compliance with the provisions thereof will not conflict with or constitute a
breach or default under any provisions of any applicable law, rule, regulation
or order of any court, administrative agency, bureau, board, commission, office,
authority, department or other governmental entity.

(v)               No consents are required to be obtained from and no filings
are required to be made with any governmental authority or third party in
connection with the execution and delivery of this Agreement by Buyer or the
consummation by Buyer of the transactions contemplated hereby.

(vi)             Buyer is not a party to or bound by any agreement or obligation
or subject to any restriction or any applicable law, rule, regulation or order
of any court, administrative agency, bureau, board, commission office,
authority, department, or other governmental entity which might result in a
material impairment of the rights or ability of Buyer to perform its obligations
to purchase the Property under this Agreement at Closing.

(c)                The provisions of this Section 7 shall survive for a period
ending on the earlier of (i) six (6) months following Closing, except the
provisions of Section 7(a)(vi) shall survive for the applicable statute of
limitations, or (ii) until the earlier termination of this Agreement.

8.                  Inspection, Consent Condition and Estoppel Condition.

(a)                Prior to the Effective Date, Seller has made available to
Buyer such information as Buyer has requested of Seller with respect to the
Property, including, but not limited to, Leases, site plans, surveys, existing
title policies, environmental reports concerning the Property, Contracts,
licenses and permits, and the materials referred to below, to the extent in
Seller’s actual possession excluding proprietary information or attorney/client
privileged information (collectively “Property Information”). The Buyer
acknowledges (i) the Property Information may have been prepared by third
parties and may not be the work product of Seller or Seller’s affiliates, (ii)
neither Seller nor any of its affiliates has made an independent investigation
or verification of the accuracy or completeness of the Property Information,
(iii) the Property Information delivered or made available to Buyer is without
any representation or warranty except as expressly set forth in this Agreement,
(iv) the Buyer is relying solely on its own investigation, examination and
inspection of the Property and Property Information and is not relying in any
way on the Property Information made available by Seller or its affiliates or
any of their agents or representatives, and (v) the Seller expressly disclaims
any representations or warranties with respect to the Property or the Property
Information other than as specifically set forth in this Agreement and the Buyer
releases Seller and its affiliates and their agents and representatives from any
liability with respect thereto.

15

 



(b)               Buyer, its agents, employees and representatives shall have
reasonable access to the Property during normal business hours subsequent to the
Effective Date and prior to Closing or earlier termination of this Agreement
with full right to: (i) inspect the Property, including conducting a Phase 1
environmental site assessment and, subject to the further provisions of this
Section 8(b), further environmental testing; and (ii) to conduct reasonable
tests thereon, and to make such other examinations with respect thereto as
Buyer, its counsel, licensed engineers, surveyors or other representative may
deem reasonably necessary; provided, however, Buyer shall not conduct any Phase
II environmental assessment or any subsurface or environmental investigations of
the Property (excepting only a non-invasive Phase 1 environmental assessment)
without Seller’s prior written consent, which consent shall not be unreasonably
withheld. Any tests, examinations or inspections of the Property by Buyer and
all costs and expenses in connection with Buyer's testing, examination and
inspection of the Property shall be at the sole cost of Buyer and shall be
performed in a manner not to unreasonably interfere with Seller's ownership or
operation of the Property or increase Seller's liability with respect to
Seller's ownership of the Property, however, this shall not be deemed to apply
to Hazardous Substances which are presently located on or beneath the Property
and which are discovered as a result of such test studies, investigations or
inspections. Buyer shall immediately remove or bond to Seller's reasonable
satisfaction any lien of any type which attaches to the Property by virtue of
any of Buyer's inspections, examination or testing or other activities with
respect to the Property. Upon completion of any such inspection, examination or
test, Buyer shall restore any damage to the Property caused by such inspection,
examination or test or by Buyer's or its agents' actions or other activities.
Buyer hereby indemnifies, defends and holds Seller harmless from all loss,
liability, cost or expense (including, but not limited to, reasonable attorneys'
fees and court costs), damages, liens, claims (including, without limitation,
mechanics' and materialmen's liens or claims of liens), actions and causes of
action arising or resulting from or relating to Buyer's (or Buyer's agents,
consultants, engineers, employees or representatives) entering upon the Property
and performing such tests, studies, investigations or inspections of the
Property but excluding therefrom any indemnification by Buyer for Hazardous
Substances (hereinafter defined) which are presently located on or beneath the
Property which are discovered as a result of such test studies, investigations
or inspections, whether pursuant to this Paragraph or otherwise, failure to pay
all costs and expenses in connection with Buyer’s due diligence and/or otherwise
in connection with Buyer’s or its agents' activities onto the Property,
including, but not limited to, Buyer's failure to remove or bond any lien placed
on the Property as a result of Buyer's inspection. Buyer may engage only
licensed and insured independent contractors, subcontractors or consultants to
assist with any environmental investigation of the Property (Phase I and/or
Phase II); however, no contractual, legal or other relationship will be created
between Seller and any such contractor, subcontractor or consultant as a result.
This Agreement shall not create any obligation on the part of Seller to pay or
to see that the payment of any sum is made to any such contractor, subcontractor
or consultant.

(c)                It shall be a condition precedent to the Buyer’s obligation
to purchase the Property (the “Consent Condition”), that on or before the
Closing Date, that the Seller shall obtain all necessary consents to transfer
the Specified Contracts to Buyer or the Seller (in its sole discretion) agrees
to sublet the obligations under the Specified Contracts to Buyer, whereby Buyer
will agree to perform the obligations under the Specified Contracts in favor of
Seller and Seller will then perform such obligations to the other party under
such Specified Contract(s) (“Contract Sublet”).

16

 



In the event that the Consent Condition has not been satisfied on or before a
date two (2) business days prior to the Closing Date and the Seller is not
willing to elect in writing (in its sole discretion) to omit such Specified
Contract(s) from the Property, then Buyer shall have the right to terminate this
Agreement upon written notice to Seller prior to the day immediately preceding
the Closing Date, whereupon this Agreement shall terminate, the Deposit (then
held by Escrow Agent) shall be returned to Buyer, and the parties shall be
released of all further obligations each to the other under this Agreement,
except Buyer and Seller shall not be released of their respective Surviving
Obligations. If the Consent Condition is satisfied, the Seller has agreed in
writing to omit such Specified Contract(s) for which Consent is required to
transfer to Buyer and such consent was not obtained, or the Buyer fails to elect
to timely terminate this Agreement on the date immediately preceding the Closing
Date as provided above, then in any of such events, the Consent Condition shall
be deemed satisfied or waived and the Buyer shall close on the Closing Date.

In the event the Consent Condition has not been satisfied on or before a date
which is two (2) business days prior to the Closing Date, the Seller, at its
option, shall have the right to extend the Closing Date (for a period of up to
an additional thirty (30) days) upon written notice to Buyer.

(d)               It shall be a condition to Buyer’s obligation to close under
this Agreement that the Buyer obtains an estoppel signed by the party (other
than Seller) under the Specified Contracts certifying that the applicable Seller
is current and in good standing under such Specified Contract(s), or the Seller
(at its exclusive option) shall either provide a Seller’s certificate certifying
that such applicable Seller is current and in good standing under such Specified
Contract(s) or shall exclude as Excluded Property such Specified Contract(s)
from the Contract(s) to be transferred to Buyer (“Estoppel Condition”) or Buyer
shall waive such Estoppel Condition. In the event the Estoppel Condition is not
satisfied or waived by Buyer on or before the Outside Date, then Buyer shall
have the right to elect to terminate this Agreement by delivering written notice
to Seller prior to the end of the Outside Date, whereupon this Agreement shall
terminate, the Deposit (then held by Seller) shall be returned to Buyer and the
parties released of all further obligations each to the other, except as to the
Surviving Obligations of Buyer. In the event the Estoppel Condition is satisfied
by Buyer on or prior to the Outside Date, or Buyer fails to timely elect to
terminate this Agreement pursuant to this Section 8(d), then the Estoppel
Condition shall be deemed satisfied or waived and Buyer shall close on the
Closing Date.

17

 

(e)                Notwithstanding anything herein to the contrary, Seller shall
reasonably cooperate with Buyer, at Buyer’s sole cost and expense, to either (i)
obtain the transfer of the liquor license(s) with respect to the Property from
the Seller to Buyer, or to its affiliate (“Operating Lessee”), as may be
designated by Buyer, if the same shall be transferable under applicable law, or
(ii) in the event that said license(s) are not transferable, terminate Seller’s
liquor license and cooperate in Buyer’s or Operating Lessee’s efforts to obtain
a new liquor license for the Property. If Operating Lessee has not obtained new
liquor licenses with respect to the Property by the Closing Date, and if
permitted under applicable law, then, so long as Buyer and/or Operating Lessee
notifies Seller in writing at least seven (7) Business Days before the Closing
Date that Buyer and/or Operating Lessee elects to enter into the same with the
Seller, such Seller, on the one hand, and Buyer and/or Operating Lessee, on the
other hand, shall execute and deliver, at the Closing, an Interim Management
Agreement with respect to such Property to allow Operating Lessee to operate the
alcoholic beverage operations at such Property utilizing the same liquor
licenses which Seller currently utilizes. The term of the Interim Management
Agreement shall be from the Closing Date through the earlier of the date which
is one hundred twenty (120) days thereafter, or the date Operating Lessee
obtains its own liquor license for the Property. Under the Interim Management
Agreement, among other things, (i) Seller shall be named as an additional
insured on Buyer’s or Operating Lessee’s commercial general liability insurance
and dram shop liability policy (which policy must contain a liquor service
endorsement) with respect to the Property; (ii) the parties shall use reasonable
efforts to maintain in full force and effect, and if necessary renew, each
applicable liquor license during the term of the Interim Management Agreement;
and (iii) Seller shall be protected, defended, indemnified and held harmless
from and against any and all claims arising out of or in connection with the
alcoholic beverage operations at the Property and for any other liability for
Seller acting under the Interim Management Agreement, on or after the Closing
Date, except to the extent such claims result from the gross negligence or
willful misconduct of Seller. Buyer shall bear all costs of preparing, executing
and performing under each Interim Management Agreement (which shall be in form
and content reasonably acceptable to Seller), including, payment of all costs
incurred by Seller of performing thereunder.

9.                  Closing. The closing of the sale of the Property from Seller
to Buyer (“Closing”) shall take place at the offices of the Escrow Agent located
at 200 East Broward Boulevard, Fort Lauderdale, Florida 33301 or such other
location mutually agreed to in writing by Seller and Buyer (“Closing Location”),
commencing at 10:00 a.m. on the Closing Date. In lieu of attending Closing, upon
the written request of either Seller or Buyer, the Closing shall be effectuated
as an “Escrow Style” Closing, whereby all closing proceeds and documents are
delivered to the issuing agent for the Title Company (“Closing Agent”) in escrow
on or before 10:00 o’clock a.m. on the Closing Date and upon receipt of such
proceeds and documents, Closing Agent shall disburse same to the appropriate
party pursuant to escrow instructions provided by each party consistent with the
provisions of this Agreement, which separate escrow instructions shall be
reasonably acceptable to counsel for Seller and Buyer in order to effectuate
Closing as contemplated by this Agreement on the Closing Date in accordance with
the provisions of this Agreement. Each party shall deliver the money and
documents required to be delivered at Closing to the Closing Agent on or before
the Closing Date.

10.              Closing Costs, Prorations and Documents.

(a)                The parties shall bear the closing costs in accordance with
the Cost Allocation.

(b)               At Closing, the applicable Seller shall deliver to Buyer a
copy of the company resolution of each Seller approving the transaction
contemplated by this Agreement, and all other documents contemplated in this
Agreement to be provided by the applicable Seller at Closing including but not
limited to the following as to each Real Property:

(i)                 Deed. The Deed.

(ii)               Assignment . The Assignment.

18

 



(iii)             FIRPTA. A FIRPTA Non-Foreign Transferor Certificate in
accordance with Section 1445 of the Internal Revenue Code in form and content
reasonably satisfactory to the Title Company, Buyer and Seller.

(iv)             Contracts and Leases. The originals or copies of all of the
Contracts and Lease(s).

(v)               Sale Notice. Signed statement or notice form to the purchasers
or tenants of the Real Property, in form reasonably acceptable to the parties,
notifying such purchasers or tenants of the sale and the name and address of
Buyer.

(vi)             Title Cure Items. Title Cure Items.

(vii)           The Interim Management Agreement. To the extent permitted by
applicable law, the Seller will cause the holder of the existing liquor license
to enter into an Interim Management Agreement with Buyer for any Property which
has a liquor license and Buyer has not been able, despite good faith efforts to
have such liquor license transferred to Buyer or its designee by the Closing
Date. The Buyer agrees to commence to process the transfer the liquor license(s)
promptly after the Effective Date, but Buyer shall not effectuate such
transfer(s) of any liquor license until Closing or such later date as Buyer may
effectuate such transfer acting with due diligence.

(viii)         Association Transfer Documents. The applicable Seller agrees at
Closing that to the extent any designees of such Seller are officers or
directors of any property owner’s association which administers Property, the
applicable Seller, to the extent within its control, will cause its designees to
resign as such officers and directors and, to the extent that the applicable
Seller still retains rights as declarant (which have not been turned over to the
various associations), then at Closing, the applicable Seller shall assign
without recourse or warranty its rights as declarant with respect to such
property owner’s documents. At Closing, the Buyer shall designate new officers
and directors and assumes the obligations of the applicable Seller as declarant
(collectively “Association Transfer Documents”).

(ix)             Registration Documents. The parties acknowledge that there are
existing land registration and renewals of such registrations required under
both federal and state laws pertaining to the continued sales of property within
various of the Properties, as more particularly described on Exhibit P. The
Seller agrees that prior to Closing, it shall continue in the ordinary course of
business to renew such registration filings and, to the extent any such
registrations have not been completed as of the Closing, the Buyer shall, at
Closing, assume such obligations of the applicable Seller with respect to such
registrations, the obligations under such registrations amend same to the extent
required to reflect Buyer’s ownership of the Property and be obligated to
complete, renew, perform and maintain, as necessary, all registrations and
obligations under the registrations with respect to the Properties from and
after the Closing (collectively “Registration Documents”). The parties
acknowledge that at Closing, Seller shall have the right to file with the
Consumer Finance Protection Bureau a notice of voluntary suspension with regard
to the active registrations in effect for the Property reflecting that the
Seller sold the Property and is no longer the owner of the Property. From and
after Closing, the Buyer represents and warrants that it shall be the Buyer’s
obligation to register the Property it acquires with the Consumer Finance
Protection Bureau and shall not make sales of any portion of the Property until
such time as it does re-register the Property with the Consumer Finance
Protection Bureau or there is an applicable exemption under law which does not
require such registration. The provisions of this Section 10(b)(ix) will survive
Closing.

19

 



(x)               Indemnity. At Closing (i) the applicable Sellers that are
parties to the Existing Litigation set forth on Exhibit J shall indemnify and
hold the Buyer harmless for all loss, cost and expenses, including, but not
limited to, reasonable attorneys’ fees and court costs through all trial and
appellate levels in connection with the existing litigation, provided that such
indemnity shall be subject to the limitations set forth in Section 17 of this
Agreement, and (ii) Bluegreen Corporation shall indemnify and hold the Buyer
harmless for all rollback taxes, including any interest or penalties thereon
with respect to the rollback tax challenges referred to on Exhibit J-1 attached
hereto relating to tax years prior to 2011 with respect to the Property provided
such indemnity shall be subject to the limitations set forth in Section 17 of
this Agreement.

(xi)             Tax Challenge. At Closing, the Buyer and Sellers shall enter
into an agreement prepared by Seller in form reasonably acceptable to the Buyer,
recognizing that the Seller shall be entitled to all refunds for taxes and
assessments for tax years prior to 2011 as provided in Section 7(a)(vi).

(xii)           Memorandum of Contingent Price. At Closing, the Buyer and Seller
shall enter into a Memorandum reflecting the obligation of Buyer, its successors
and assigns, to pay the Contingent Price as set forth in this Agreement
(“Memorandum of Contingent Price”), which Memorandum of Contingent Price shall
be a Permitted Exception and shall be recorded against the Specified Properties
at Closing.

(xiii)         Miscellaneous. The following additional items to the extent in
Seller’s possession:

(1)               any transfer tax declaration, if any, required to be filed in
connection with the recording of the Deed as described on Exhibits Q-1 through
Q-3 attached hereto; and

(2)               any other documents required by this Agreement to be delivered
by the applicable Seller or that are otherwise reasonably required to consummate
the transaction expressly contemplated by this Agreement.

(c)                At Closing, Buyer shall execute and deliver (as applicable)
the Allocable Purchase Price, the Assignment, corporate resolution of Buyer
approving the transaction contemplated by this Agreement, Sale Notice, Interim
Management Agreement (if applicable), Association Transfer Documents,
Registration Documents, Memorandum of Contingent Price and all other
consideration and all other documents contemplated in this Agreement to be
provided by Buyer at the Closing. Additionally, at Closing, the Buyer will enter
into an agreement with Seller agreeing to provide Seller access to the books and
records pertaining to the Property for matters occurring prior to Closing and to
permit Seller reasonable access to the Property and Buyer’s employees and to
agree to allow Buyer’s employees to provide information and/or testimony with
respect to the Property (and prior properties sold).

20

 

(d)               At Closing, the Seller shall deliver to Buyer the Restrictive
Covenant.

(e)                At Closing, both Buyer and Seller shall execute a closing
statement in customary form.

(f)                Additionally, the parties agree that (except as otherwise
provided in this Agreement) all income and expenses with respect to the Property
shall be prorated as of the 11:59 p.m. on the Prorations Time. The following
adjustments are to be computed and determined as of the Prorations Time, to wit:

(i)                 With respect to the Lease(s), Buyer shall receive a credit
against the Purchase Price for (x) any prepaid rent under any Lease(s), i.e.,
relating to any period commencing on or after the Proration Time, and (y) any
remaining security deposits (if any) (net of those utilized after a tenant
default, if any). If any security deposits shall be held by Seller in the form
of letters of credit or surety bonds, Seller shall assign its rights thereunder
to Buyer and shall cooperate reasonably with Buyer in respect of the reissuance
of any such letters of credit or bonds in the name of Buyer, with any costs for
such reissuance to be paid by Buyer, i.e., unless the same shall be payable by
the tenant in question.

(ii)               Seller shall receive a credit against the Purchase Price for
any prepayment of obligations under any of the Contracts or other prepaid
expenses.

(iii)             Buyer shall receive credit for all rents and other payments or
charges owing under the Leases collected by Seller (including but not limited to
prepayments, reimbursements and/or "pass-throughs" for maintenance and repairs,
insurance premiums, common area maintenance and other maintenance fees, parking
fees, utilities and assessments) as may be allocable to any period commencing on
or subsequent to the Proration Time.

To the extent of any unpaid rent (base and/or additional rent) which has not
been paid at Proration Time, the parties shall not prorate such unpaid rent but
rather each party will account for and remit to the other party such other
funds, if any, as either may owe the other, as and when such funds are received
following Proration Time as follows: (aa) any rent which is owed by a tenant for
the month of Proration Time and which is collected during the month of Proration
Time shall be prorated between the parties, (bb) any other rent collected
following the Proration Time shall be applied first to rents accruing for any
period after Proration Time and then toward any rent which is owed for the
period prior to the month of Proration Time (if any).

 

Buyer shall not have any obligation to institute any legal proceedings against
any tenant, lessee or occupant to collect any past due or other rent.

(iv)             Taxes and assessments with respect to the Property.

(v)               Operating expenses pertaining to the Property.

21

 



(vi)             In the event that, subsequent to the Effective Date, and prior
to Closing, Seller shall enter into any new lease (each a “New Space Lease”),
then, provided that Buyer shall have approved such New Space Lease(s) in
accordance with the procedures set out in the definition of “Leases” appearing
in Section 1(b) of this Agreement, Buyer shall bear the costs of tenant
improvements, leasing commissions and other bona fide third party costs incurred
with respect to such New Space Lease(s) and Buyer shall assume such obligations
as part of its assumption of the Leases and reimburse Seller to the extent it
has paid any of such expenses on or prior to Closing.

(vii)           Seller shall receive a credit for utility deposits for any
utility accounts which are transferred to Buyer.

If the Closing shall occur before the applicable tax bill is available (or
before a new tax rate or new assessed valuation is fixed) for the fiscal period
in which Closing occurs, the apportionment of taxes at the Closing shall be upon
the basis of the most recent tax bill (or current tax rate or assessed
valuation), as applicable. Promptly after the tax bill for the fiscal period in
which Closing occurs is available (or the new tax rate or new assessed valuation
is fixed), the apportionment of taxes shall be recomputed. Any discrepancy
resulting from such recomputation shall be promptly corrected. The obligations
set forth in this paragraph shall survive the Closing indefinitely.

If any operating expenses or other prorations (other than taxes) cannot
conclusively be determined as of the Closing Date (prorated as of the Proration
Time), then the same shall be adjusted at Closing based upon the most recently
issued invoices/bills as of the Closing Date. Any discrepancy resulting from
such computation and any errors or omissions in computing apportionments at
Closing shall be corrected one time promptly after the date that is ninety (90)
days after the Closing Date. The obligations set forth in this paragraph shall
survive the Closing for a period of one hundred (120) days, except the
obligation for reproration of real estate taxes shall survive until ninety (90)
days after the tax bill for such taxes which were prorated based on an estimate
are received by Buyer.

(g)               The Buyer shall replace prior to Closing all Agreed Security
which Seller or its related entities have posted with respect to the Property
and to the extent Buyer has not done so by Closing, the Buyer shall escrow the
amount of such Agreed Security with Escrow Agent for a period of up to ninety
(90) days after Closing, whereby to the extent such Agreed Security is returned
to Seller the amount of such Agreed Security will be disbursed to Buyer and at
the end of such ninety (90) days the balance in escrow shall be disbursed to
Seller.

The provisions of this Section 10 shall survive the Closing.

11.              Brokerage. The parties hereto each represent to the other that
there are no brokers that are or were instrumental in the negotiation and/or
consummation of this transaction. Seller and Buyer hereby indemnify and hold
each other harmless from and against any cost, fees, damages, claims and
liabilities, including, but not limited to, reasonable attorneys’ and
paralegals’ fees arising out of any claim or demand or threats of claim made by
any broker or salesmen claiming a commission by reason of its relationship with
the offending party or its representatives, employees or agents, whether
incurred by settlement and whether or not litigation results at all trial,
arbitration and appellate levels. The provisions of this Section shall survive
the Closing or earlier termination of this Agreement.

22

 

12.              Operation of the Property.

(a)                Seller covenants and warrants that between the date hereof
and the Closing Date: (1) Seller will attempt to satisfy the Consent Condition,
but the Seller shall have no liability in the event it does not do so for any
reason – and Buyer will attempt to assist Seller in this regard; (2) Seller will
not enter into, amend, modify or terminate any of the Lease(s) or Contracts,
except as provided for in Section 1(b) above, in the definition of the term
“Lease(s)” or “Contracts”; and (3) Seller will continue to maintain the Property
consistent with past practices and in the condition as of the Effective Date,
subject to reasonable wear, tear, condemnation and casualty excepted. The Seller
shall be entitled to operate the Property in the ordinary course of business
without the consent of Buyer, including, but not limited to, entering into the
Purchase Contracts, Permitted Contracts and as otherwise permitted by this
Agreement; provided, however, the Seller shall not (i) offer any further
discounts or inducement for sale of any portion of such Property other than
discounts or inducements similar to those that it previously offered in the
ordinary course of its business, or (ii) sell any golf course or tract (which is
not a lot). Seller shall cease entering into Purchase Contracts and Permitted
Contracts forty-eight (48) hours prior to the Closing Date.

(b)               The parties acknowledge that the Seller presently has
employees performing services in connection with the ownership and operation of
the Property. The Buyer shall have no obligation to retain any of such
employees; provided, however, from and after November 5, 2011 (if this Agreement
has not been terminated prior to this date), the Buyer shall have the right to
interview such employees (which, if Seller desires, shall be in the presence of
a representative designated by Seller, provided the Seller makes such
representative available within a reasonable time after Buyer desires to
schedule such interviews with the employees) and to the extent the Buyer elects
to retain any such employees, the Seller agrees that on or after Closing, the
Buyer shall have the right, at its sole option, to retain any such employees.
Seller shall be responsible for all compensation, deferred obligations and
benefits owed to such employees as of Closing as to the employees retained by
Buyer and Buyer shall have no obligations for any of Seller’s employees which
are not retained by Buyer. The provisions of this Section 12(b) shall survive
Closing.

(c)                The Buyer agrees that the books, records and other documents
which will be made available to the Buyer at Closing may be needed by the Seller
after Closing in connection with Seller’s business needs. In connection
therewith, the Buyer agrees that it shall make such books, records and documents
in Buyer’s possession or in the possession of the property owner’s association
(“Association”) related to the Property, available to Seller for inspection and
copying as Seller may reasonably request. Additionally, the Buyer agrees that it
and its successors and assigns shall cause the Association, to the extent within
the Buyer’s control, to assist and cooperate with Seller in connection with
defense of any Existing Litigation or other business matters that the Seller may
reasonably request, provided that the Buyer shall not be required to incur any
material liability or expense in connection therewith. The provisions of this
paragraph shall survive Closing.

(d)               The Buyer shall be responsible for all development activity
and other obligations relating to the ownership and operation of the Property
from and after Closing. The provisions of this paragraph shall survive Closing.

23

 

(e)                The Seller agrees to the following for a period ending three
(3) years after the Closing Date:

(i)                 The Seller shall not sell or transfer the name “Bluegreen
Communities” to a third party (other than in connection with the sale, merger
and/or consolidation of Bluegreen Corporation or its subsidiaries), whereby the
name “Bluegreen Communities” shall be utilized by such third party in connection
with the sale of residential lots (other than as permitted in Section
12(e)(iii)) and/or golf course communities within any of the states in which the
Real Property is located; and

(ii)               Except as set forth in Section 12(e)(iii), neither Bluegreen
Corporation or any subsidiary of Bluegreen Corporation (“Specified Companies”)
shall compete with the Buyer in connection with the development and/or sale of
single family residential lots and/or golf course communities within any of the
states in which the Real Property is located.

(iii)             Notwithstanding anything contained in this Paragraph 12(e)(i)
or (ii) to the contrary, there shall be no restriction as to the ability of
Bluegreen Corporation, any of Bluegreen Corporation’s subsidiaries or any entity
in which any such Specified Companies is merged, sold or consolidated, including
in connection with the use of the name “Bluegreen Communities” to sell, acquire
and/or otherwise dispose of any of the Excluded Property which is owned by
Seller and/or any property obtained by Seller and/or any Specified Companies in
connection with the receivables comprising a portion of the Excluded Property.

(iv)             At Closing, the Sellers shall enter into an agreement with
Buyer agreeing to the provisions of this Paragraph 12(e) (“Restrictive
Covenant”).

13.              Default.

(a)                If Buyer shall default in its obligations to timely close the
acquisition of the Property in accordance with the terms of this Agreement on
the Closing Date, then Seller shall have the right to terminate this Agreement,
whereupon this Agreement shall terminate, Escrow Agent shall deliver to Seller
the Deposit, and the parties shall be released of all further obligations each
to the other under this Agreement as agreed upon liquidated damages in full
settlement of any and all claims against Buyer for damages or otherwise, except
Buyer and Seller shall not be released of their respective Surviving
Obligations.

(b)               If Seller shall default in any of the terms, representations,
covenants and/or provisions of this Agreement on the part of Seller to perform
or upon the default by Seller under this Agreement, Buyer may (i) seek specific
performance (but not damages) of this Agreement, or (ii) elect, in writing, to
terminate this Agreement, whereupon this Agreement shall terminate, the Deposit
shall be returned to Buyer by Escrow Agent, and the parties shall be released of
all further obligations each to the other under this Agreement, except Buyer and
Seller shall not be released of their respective Surviving Obligations.

24

 

(c)                Prior to Seller and Buyer exercising their respective
remedies set forth above, the other party shall provide the defaulting party
with notice and two (2) business days opportunity to cure prior to enforcing its
remedies set forth in this Agreement. As to non-monetary obligations which
cannot be cured in such two (2) business day time frame, provided that cure has
begun within the two (2) business day time frame, the defaulting party shall
have the reasonable period of time not to exceed ten (10) days following written
notice to commence to cure such default and proceed with reasonable diligence to
complete such cure after such notice; provided, however, nothing herein shall be
deemed to obviate or delay beyond the two (2) business day cure period, the
parties’ obligation for monetary obligations or their obligation to close on the
Closing Date at the times and subject to the terms set forth herein. The
remedies set forth in this Section 13 and elsewhere in this Agreement are the
sole and only remedies of the parties with respect to any breach of covenant,
warranty or agreement of the parties set forth in this Agreement prior to
Closing (not cured within the applicable cure period) except with respect to the
Surviving Obligations. After Closing, in the event of a default by any party of
its representations or warranties which survive Closing which are not cured
within the applicable cure period referred to above, then the non-defaulting
party shall be entitled to any and all remedies available at law for
compensation and equity for such breach, but in no event shall such party be
entitled to consequential or punitive damages or rescission.

(d)               The parties further agree that in the event it becomes
necessary for either party to litigate in order to enforce its rights under the
terms of this Agreement then, and in that event, the prevailing party shall be
entitled to recover reasonable attorneys’ fees and the costs of such litigation,
through and including all trial and appellate litigation. The provisions of this
Sub-Section 13(d) shall survive the Closing or earlier termination of this
Agreement.

14.              TRIAL BY JURY. SELLER AND BUYER HEREBY MUTUALLY, KNOWINGLY,
WILLINGLY AND VOLUNTARILY WAIVE THEIR RIGHT TO TRIAL BY JURY AND NO PARTY, NOR
ANY ASSIGNEE, SUCCESSOR, HEIR OR PERSONAL REPRESENTATIVE OF THE PARTIES (ALL OF
WHOM ARE HEREINAFTER COLLECTIVELY REFERRED TO AS “PARTIES”) SHALL SEEK A JURY
TRIAL OF ANY LAWSUIT, PROCEEDING, COUNTERCLAIM OR ANY OTHER LITIGATION
PROCEEDING BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY INSTRUMENT
EXECUTED IN CONNECTION WITH THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO,
CLOSING DOCUMENTS OR IN ANY WAY RELATED TO THIS AGREEMENT OR INSTRUMENT OR ANY
COURSE OF ACTION, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR
ACTION RELATING TO THIS AGREEMENT. THE PARTIES ALSO WAIVE THE RIGHT TO
CONSOLIDATE ANY ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL HAS NOT BEEN WAIVED, EXCEPT FOR MANDATORY JOINDERS.
THE PROVISIONS OF THIS SECTION HAVE BEEN FULLY NEGOTIATED BY THE PARTIES. THE
WAIVER CONTAINED HEREIN IS IRREVOCABLE, CONSTITUTES A KNOWING AND VOLUNTARY
WAIVER AND SHALL BE SUBJECT TO NO EXCEPTIONS. NO PARTY HAS IN ANY WAY AGREED
WITH OR REPRESENTED TO THE OTHER PARTIES THAT THE PROVISIONS OF THIS SECTION
WILL NOT BE FULLY ENFORCED IN ALL INSTANCES. THE PROVISIONS OF THIS SECTION
SHALL SURVIVE THE CLOSING.

25

 

15.              As Is.

(a)                It is understood and agreed that, except as specifically set
forth in this Agreement and the documents delivered at Closing, Seller disclaims
all warranties or representations of any kind, express or implied, with regard
to the Property, including, but not limited to, warranties as to matters of
title, zoning, tax consequences, physical or environmental conditions, financial
information, pro formas, sales or other projections, or any other matter or
thing relating to or affecting the Property or the Seller. Buyer agrees that
Buyer is not relying on, and will not rely on, either directly or indirectly,
any representation or warranty of Seller, Seller’s agents or employees, other
than as expressly set forth in this Agreement as surviving Closing and in the
closing documents. BUYER ACKNOWLEDGES AND AGREES THAT EXCEPT FOR THE
REPRESENTATIONS, WARRANTIES, COVENANTS AND INDEMNITIES SET FORTH HEREIN AS
SURVIVING THE CLOSING AND IN THE CLOSING DOCUMENTS, BUYER SHALL ACCEPT THE
PROPERTY IN AN “AS IS” AND “WHERE IS” CONDITION WITH ALL FAULTS AND THERE ARE NO
OTHER REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, COLLATERAL TO OR
AFFECTING THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, NO WARRANTIES OF
MERCHANTABILITY OR HABITABILITY.

(b)               The Buyer has conducted such investigations of the Property,
including, but not limited to, title, physical and environmental conditions and
such other matters with respect to the Property as Buyer deems necessary or
desirable to satisfy itself with respect to the Property prior to the Effective
Date and the Buyer acknowledges and agrees that, except as set forth in this
Agreement, the Buyer is acquiring the Property in an “AS IS” and “WHERE IS”
condition. The Buyer represents and warrants that the Buyer has or will conduct
prior to Closing such investigation of the Property as Buyer deems necessary or
desirable and will rely solely on such investigation and on the representations
of Seller specifically set forth in this Agreement for period of survival and/or
in the closing documents. Subject to Seller’s representations specifically set
forth in this Agreement and/or in the closing documents, Buyer assumes the risks
that adverse matters relating to the Property which may not have been revealed
by Buyer’s investigation and Buyer acknowledges the prior use and operation of
the Property and Buyer’s opportunity to inspect the Property.

(c)                Buyer acknowledges that except as specifically set forth in
this Agreement and in the documents to be delivered at Closing, that the Seller
has made and makes no representations, warranties, express, implied or statutory
of any kind whatsoever with respect to (i) the use and suitability of the
Property for Buyer’s intended use, (ii) the nature, quality and physical
condition of the Property and construction of the improvements, (iii) the
profitability or operation of, cash flow, and income to be derived from the
Property, (iv) the past or present use or development investigation, potential
tax ramification or consequences, (v) the compliance with laws, rules,
ordinances and regulations of governmental authority or body, (vi) the present
or future zoning, unit or lot density, the presence or absence of hazardous
material or substances, the availability of utilities, access to public roads,
and the status or condition of entitlements, (vii) the marketability,
habitability, merchantability, fitness or suitability for any purpose or any
matter with respect to the Property (collectively the “Condition of the
Property”), or (viii) any other matter relating to the Property or the Property
Information, all of which are, except as set forth in this Agreement or in the
documents provided by Seller at Closing being disclaimed by the Seller. Buyer
acknowledges that except as set forth in this Agreement or in the documents to
be executed at Closing, the Seller has made and makes no representation or
warranty or covenant as to the condition of the Property, Property Information
or compliance of the Property with any federal, state, municipal or local
statutes, laws, rules, regulations, ordinances including, without limitation,
those pertaining to construction, building and health codes, land use, zoning,
hazardous substances or toxic waste or substances, pollutants, contaminants or
other environmental matters.

26

 

(d)               Buyer acknowledges and agrees that it will be given a full
opportunity to inspect and investigate each and every aspect of the Property
either independently or through agents of Buyer’s choosing including, without
limitation, the condition of the Property.

(e)                Buyer waives any rights or claims it may have against Seller
or any Seller affiliates in connection with the presence of, or any loss, cost
or damage associated with, Hazardous Materials in, on, above or beneath any Real
Property or emanating therefrom. If at any time after the Closing, any third
party or any governmental agency seeks to hold Buyer responsible for any loss,
cost or damage arising from any Hazardous Materials in, on, above or beneath any
Real Property or for the violation of any Hazardous Materials Laws (as
hereinafter defined), Buyer agrees that it shall not (a) implead Seller,
(b) bring a contribution action or similar action against Seller, or (c) attempt
in any way to hold Seller responsible with respect to any such matter.

THE TERMS OF THIS SECTION SHALL SURVIVE THE CLOSING OR EARLIER TERMINATION OF
THIS AGREEMENT.

16.              Escrow Agent.

(a)                It is agreed that the duties of Escrow Agent are only as
herein specifically provided and purely ministerial in nature, and Escrow Agent
shall incur no liability whatever except for willful misconduct or gross
negligence, as long as Escrow Agent has acted in good faith. Seller and Buyer
each release Escrow Agent from any act done or omitted to be done by Escrow
Agent in good faith in the performance of its duties hereunder, except the
parties shall not release Escrow Agent from willful misconduct or gross
negligence.

(b)               Escrow Agent is acting as stakeholder only with respect to the
Deposit and any other monies or documents to the extent delivered to Escrow
Agent pursuant to this Agreement. Except with respect to a termination of this
Agreement by Buyer pursuant to Section 8(a), Escrow Agent agrees that at such
time as either party alleges that there is a default or other event entitling
the other party to the Deposit or other monies or documents held by Escrow
Agent, then Escrow Agent shall send notice to Buyer and Seller advising that the
other party has made demand on Escrow Agent for such Deposit or other monies or
documents held by Escrow Agent. If the other party does not dispute Escrow Agent
disbursing the Deposit or other monies or documents held by Escrow Agent within
ten (10) days of receipt of notice that Escrow Agent intends to disburse the
Deposit or other monies or documents held by Escrow Agent, then Escrow Agent is
authorized to disburse the Deposit or other documents as set forth in Escrow
Agent’s notice. If there is a dispute as to disposition of any proceeds or
documents held by Escrow Agent pursuant to the terms of this Agreement, Escrow
Agent is hereby authorized to interplead said amount or documents with a court
of competent jurisdiction and thereby released of all further obligations
hereunder. Any such interpleader action must be brought in Broward County,
Florida. Escrow Agent shall be reimbursed for all costs and expenses of such
action or proceeding including, without limitation, reasonable attorneys’ fees
and disbursements, by the party determined to have wrongfully disputed Escrow
Agent’s authority to disburse. Upon making delivery of the Deposit and the cash
or documents to close, Escrow Agent shall have no further liability unless such
delivery constituted willful misconduct or gross negligence.

27

 

(c)                The provisions of this Section 16 shall survive any
termination of this Agreement.

17.              Limitation of Liability. Except for the Guarantor as set forth
in this Agreement, no shareholders, partners or members of either party, nor any
of its or their respective officers, directors, agents, employees, heirs,
successors or assigns shall have any personal liability of any kind or nature
for or by reason of any matter or thing whatsoever under, in connection with,
arising out of or in any way related to this Agreement and the transactions
contemplated herein, and each party hereby waives for itself and anyone who may
claim by, through or under such party any and all rights to sue or recover on
account of any such alleged personal liability.

Notwithstanding anything set forth in this Agreement to the contrary, the
parties agree that neither party (nor Bluegreen Corporation as to its indemnity
or agreements set forth in this Agreement) shall have any liability to the other
for any breach of a party’s covenants, agreements, representations or warranties
hereunder or under any other agreement, document, certificate or instrument
delivered by a party to the other unless the valid claims for all such breaches
collectively aggregate more than Three Thousand and 00/100 Dollars ($3,000.00),
in which event the full amount of such valid claims shall be actionable, up to
the cap set forth in the following sentence. Further, Buyer agrees that any
recovery against Seller for any breach of Seller’s covenants, agreements,
representations and warranties hereunder or under any other agreement, document,
certificate or instrument delivered by Seller to Buyer or against Bluegreen
Corporation (as to its indemnity or agreements set forth in this Agreement), or
under any law applicable to the Property or this transaction, shall be limited
to Buyer’s actual damages not in excess of Three Million and 00/100 Dollars
($3,000,000.00) in the aggregate and that in no event shall Buyer be entitled to
seek or obtain any other damages of any kind, including, without limitation,
consequential, indirect or punitive damages.

The provisions of this Section 17 shall survive Closing or earlier termination
of this Agreement.

18.              Miscellaneous.

(a)                Representations and Warranties. Except as otherwise expressly
provided in this Agreement, no representations and warranties set forth in this
Agreement shall survive the Closing, and no action based thereon shall be
commenced after Closing.

(b)               Merger. The delivery of the Deeds by Seller, and the
acceptance and recording thereof by Buyer, shall be deemed the full performance
and discharge of each and every obligation on the part of Seller to be performed
hereunder and shall be merged in the delivery and acceptance of the Deeds,
except for such other obligations of Seller or Buyer which are expressly
provided herein to survive the Closing.

28

 

(c)                Independent Responsibility/No Alter Ego.  The parties hereby
agree that the obligations of the parties under this Agreement are separate and
distinct, and that no party's affiliate (of any type or nature) or other third
party is responsible in any manner whatsoever for the debts, liabilities or
obligations of any party hereto.  As such, the parties agree that no party's
affiliate (of any type or nature) or other third party is an alter-ego of any
other party (or any affiliate thereof) or in any manner is or shall be
vicariously, derivatively or otherwise liable for the debts, liabilities or
obligations of any party or any affiliate thereof (collectively, “Derivative
Claims”).  The parties further agree that, as a material part of and material
inducement for the transactions contemplated by this Agreement, they will not
assert any Derivative Claims in any dispute, claim or controversy relating to or
arising out of this Agreement.  The provisions of this Section shall survive the
closing or consummation of the transactions contemplated by this Agreement or
any termination or purported termination of this Agreement.

(d)               Confidentiality/Filings/Press Releases. Prior to Closing, both
Seller and Buyer agree to keep the terms of this Agreement confidential, and not
to disclose its contents to anyone except (a) their respective lenders,
investors, partners, legal counsel, accountants, and other representatives that
are involved with the consummation of this transaction; or (b) as may be
required by applicable law, except that either party may make such public
announcement regarding the transaction contemplated by this Agreement as may, in
such party’s reasonable judgment, be required by, or appropriate under,
applicable law, including, without limitation, disclosures required to be made
to the Securities and Exchange Commission or the New York Stock Exchange and any
press releases issued in connection with such Securities and Exchange Commission
or New York Stock Exchange filings. In addition, subject to the foregoing
exceptions, the parties covenant and agree that it shall maintain confidential
and not communicate or make any public announcement or disclosure of any
materials, documentation or information relating to Buyer’s due diligence
investigations of the Property to any third parties, before the Closing, except
(i) as required by law, or (ii) in connection with performing Buyer’s due
diligence; or (iii) to Seller’s auditors, attorneys and other advisors.
Notwithstanding anything contained herein to the contrary, in the event Buyer is
required by law to disclose any confidential terms of this Agreement, prior to
disclosing same, Buyer shall notify Seller in writing of such required
disclosure, shall exercise all commercially reasonable efforts to preserve the
confidentiality of the confidential documents or information, as the case may
be, including, without limitation, reasonably cooperating with Seller to obtain
an appropriate court order or other reliable assurance that confidential
treatment will be accorded such confidential information, as the case may be, by
such tribunal or authority and shall disclose only that portion of the
confidential documents or information which it is legally required to disclose.
If this Agreement is terminated such confidentiality shall be maintained, and
Buyer will destroy or deliver to Seller, upon request, all documents and other
materials, and all copies thereof, obtained by Buyer in connection with this
Agreement that are subject to such confidence, with any such destruction
confirmed by Buyer to Seller in writing upon request. Buyer covenants that it
shall inform each of the Buyer agents of the confidential nature of the
information supplied by Seller to Buyer. Buyer shall use reasonable efforts to
cause each of the Buyer agents to comply with the restrictions contained in this
Agreement. Notwithstanding any provision in this Agreement to the contrary,
neither the Buyer nor the Buyer agents shall contact any governmental official
or representative regarding the Property other than in connection with
performing a zoning/building code file review and other reasonable due diligence
pertaining to the Property. In the event of a breach of a party of this Section
(d) the prevailing party shall be entitled to equitable relief by way of
specific performance or injunctive relief without the need of a bond and each
party hereby indemnifies the other against, and holds the other harmless from,
any and all claims, losses, damages, liabilities and expenses (including,
without limitation, reasonable attorneys’ fees actually incurred) arising in
connection with such party’s obligations under this Section. The existing
Confidentiality Agreement executed by Buyer dated March 16, 2011 (“Existing
Confidentiality Agreement”) shall remain in full force and effect. To the extent
of any conflict between this Agreement and the Existing Confidentiality
Agreement, the expansive of the terms of this Agreement and the Existing
Confidentiality Agreement shall control. The provisions of this Section (d)
shall survive any termination of this Agreement or the Closing. Post-Closing,
the parties shall be authorized to make such appropriate press releases as they
deem reasonable under the circumstances, provided such press releases shall not
contain any negative or disparaging remarks about either party nor disclose the
financial terms of this Agreement (other than as may be required by law and/or
in connection with securities law compliance).

29

 

(e)                Notices. Any notice required or permitted to be given by the
terms of this Agreement or under any applicable law by either party shall be in
writing and shall be either hand delivered or sent by (i) certified mail,
postage prepaid, return receipt requested, (ii) facsimile transmission with a
copy sent by the next business day by certified mail, return receipt requested,
(iii) electronic transmission (i.e., e-mail), or (iv) reputable overnight
courier service such as Federal Express. Such written notice shall be addressed
to the parties at the Notice Location set forth in Section 1 of this Agreement
unless the address is changed by the party by like notice given to the other
parties. Notice shall be deemed delivered upon the earlier of (i) actual receipt
or five (5) days after mailing by certified mail, (ii) when sent with
confirmation of receipt if sent by facsimile transmission or e-mail, (iii) one
business day after deposit with a reputable overnight courier, or (iv) upon hand
delivery to the address indicated. Notices sent by legal counsel for either
Buyer or Seller shall constitute the notice of the party for which such legal
counsel is acting.

(f)                Condemnation. Should any governmental entity having the power
of condemnation, initiate eminent domain proceedings prior to the time of any
Closing, to condemn any portion of the Property (other than the Excluded
Property), then Buyer, at its sole option, may elect: (i) to consummate the
transactions contemplated by this Agreement on the Closing Date without
diminution in the Purchase Price and, on the Closing Date, Seller shall pay over
and/or assign to Buyer as applicable (without recourse or warranty) any
condemnation proceeds paid or payable to Seller with respect to the Property
(and if the condemnation is completed prior to Closing the condemned portions of
the Property will not be part of the Property); or (ii) Buyer shall have the
right to elect to exclude the lots within the Property so condemned, whereupon
such condemned portions of the Property would become Excluded Property, the
Seller would retain all condemnation awards for such lots and Purchase Price
reduced by Allocated Purchase Price multiplied by a fraction, the numerator
which is the number of lots within such portion of the Property condemned and
the denominator is the number of lots within such portion of the Property
existing as of the Effective Date (i.e., by way of example, if 10% of the lots
of The Bridges as shown on Exhibit N was condemned then such lots within The
Bridges which are condemned and the condemnation proceeds for such lots would be
Excluded Property and the Purchase Price reduced by 10% of the Allocated
Purchase Price for The Bridges). In the event Buyer shall fail to elect clause
(i) or (ii) above within twenty (20) days of notification to Buyer of such
condemnation or in the event of a non-material condemnation, then Buyer shall be
deemed to have elected the provisions of clause (i). Seller shall retain all
rights (including the rights to all condemnation awards) with respect to the
Excluded Property.

30

 

(g)               Damage by Casualty. It is the intention of the parties that on
the Closing Date, the Property shall be in substantially its present state and
condition, subject only to reasonable wear, tear and casualty. Therefore, risk
of loss to the Property from any casualty shall be borne by Seller until the
Closing Date. If all or any part of the Property is damaged in any material
respect (i.e., $100,000 or more) by any casualty prior to the Closing Date,
Seller shall notify Buyer thereof and (i) Buyer may elect to terminate this
Agreement, whereupon the Agreement shall terminate, Seller shall keep the
Deposit, and thereafter, except as otherwise specifically set forth in this
Agreement as Surviving Obligation, neither party shall have any right or remedy
against the other; or (ii) if Buyer does not elect to terminate this Agreement
as provided above, or if such casualty is not a material casualty, then Buyer
shall close the acquisition of the Property on the Closing Date (as extended)
and at Closing Seller shall assign to Buyer (without recourse or warranty) all
of Seller’s right, title and interest in and to the proceeds of any and all
insurance relating to such damage.

(h)               Further Assurances. Each party will promptly execute and
deliver any and all written further assurances that are reasonably necessary,
convenient, or desirable to evidence, complete or perfect (or any combination
thereof) the transactions contemplated by this Agreement, so long as no further
assurance operates to impose any new or additional liability upon any party. The
parties will so perform all other acts that are reasonably necessary,
convenient, or desirable for any such purpose, so long as no new or additional
liabilities are incurred. The provisions of this Section 18(h) shall survive the
Closing.

(i)                 No Recording. Except in connection with a lis pendens for
suit for specific performance, Buyer shall not record this Agreement or any
memorandum of the terms of this Agreement. The Buyer does hereby indemnify and
hold the Seller harmless for all loss, cost or expense, including, but not
limited to, reasonable attorneys’ fees and court costs through all trial and
appellate levels in connection with the Buyer or its agents violating the
provisions of this section. In the event Buyer files a lis pendens, then Buyer
shall be liable for all damages Seller may suffer if such lis pendens is filed
by Buyer and Buyer is not the prevailing party in such action (but not punitive
damages). The provisions of this section shall survive any termination of this
Agreement.

(j)                 Time is of the Essence. For purposes herein, the parties
agree that time shall be of the essence of this Agreement.

(k)               Captions and Section Headings. Captions and section headings
contained in this Agreement are for convenience and reference only and in no way
define, describe, extend or limit the scope or intent of this Agreement, nor the
intent of any provision hereof.

31

 

(l)                 No Waiver. No waiver of any provision of this Agreement
shall be effective unless it is in writing, signed by the party against whom it
is asserted and any such written waiver shall only be applicable to the specific
instance to which it relates and shall not be deemed to be a continuing or
future waiver.

(m)             Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same Agreement. Facsimile transmission copies of
execution pages of this Agreement or any amendments of this Agreement or notices
pursuant this Agreement shall constitute original execution documents for
purposes of this Agreement or any such amendment or notice.

(n)               Binding Effect. This Agreement shall inure to the benefit of
and shall be binding upon the parties hereto and their respective heirs,
personal representatives, successors and assigns (where assignment is not
restricted).

(o)               Governing Law. This Agreement shall be construed and
interpreted according to the laws of the State of Florida and venue with respect
to any litigation shall be Broward County, Florida.

(p)               Gender. All terms and words used in this Agreement regardless
of the number and gender in which used, shall be deemed to include any other
gender or number as the context or the use thereof may require.

(q)               Entire Agreement and Modification. This Agreement contains and
sets forth the entire understanding between Seller and Buyer and it shall not be
changed, modified or amended except by an instrument in writing and executed by
the party against whom the enforcement of any such change, modification or
amendment is sought.

(r)                 Relationship. Nothing contained in this Agreement shall
constitute or be construed to be or create a partnership, joint venture or any
other relationship between Seller and Buyer, or any of them, other than the
relationship of parties to the sale as set forth in this Agreement. The
provisions of this Agreement are for the benefit of Seller and Buyer only and
not for the benefit of any third party.

(s)                Joint Preparation. The preparation of this Agreement has been
a joint effort of the parties and the resulting documents shall not, solely as a
matter of judicial construction, be construed more severely against one of the
parties than the other.

(t)                 Severability. If any provisions of this Agreement are held
to be invalid, void or unenforceable, the remaining provisions of this Agreement
shall not be affected or impaired and each remaining provision shall remain in
full force and effect. In the event that any term or provision of this Agreement
is determined by appropriate judicial authorities to be illegal void or
otherwise invalid, said provision shall be given its nearest legal meaning or be
construed as deleted as such authority determines and the remainder of this
Agreement shall be construed to be in full force and effect.

32

 

(u)               Assignment. Buyer shall have the right to assign this
Agreement to an affiliate (whereby the principals of Buyer (i.e., Guarantor,
Thad Rutherford, Kim Woodbury) control such affiliate) or to a majority owned
subsidiary of the Buyer or to a pension fund, pension manager or other
institutional investor or to a joint venture, limited liability company or other
entity in which Buyer and/or a controlled affiliate and/or any such pension
fund, pension manager or other institutional investor are participants, in each
of the foregoing cases without necessity for consent by Seller. Except as
provided in the previous sentence, the Buyer shall not have the right to assign
this Agreement without the prior written consent of Seller, which consent shall
not be unreasonably withheld. In connection with any assignment of this
Agreement by Buyer, the Buyer shall be required to provide a copy of such
assignment to Seller, whereby this Agreement is assigned to such assignee and
such assignee assumes the obligations of the Buyer under this Agreement at least
five (5) days prior to Closing. Notwithstanding any such assignment, whether or
not the consent of the Seller is required, the Buyer shall not be released of
its obligations under this Agreement and the Buyer shall remain jointly and
severally liable for the obligations of the Buyer under this Agreement, together
with such assignee.

(v)               Mortgages. The Seller shall have the right to encumber the
Real Property at any time on or before Closing with one or more mortgages in
favor of unrelated (i.e., to Seller) lenders, provided that the aggregate amount
of the outstanding principal balance(s) of such mortgage(s) (which, for this
purpose, shall include all amounts which could be advanced under any future
advance provisions of such mortgage[s]) shall not exceed ninety percent (90%) of
the Purchase Price and the Seller agrees that to the extent it obtains any such
mortgage(s) it shall be the Seller’s obligation to cause the Property to be
released from the lien of such mortgage(s) at Closing.

Subject to the next sentence, Seller and Buyer agree that this Agreement is
hereby made subject and subordinate at all times to all liens and mortgages now
or hereafter affecting all or any portion of the portions of the Real Property
to be conveyed pursuant to this Agreement. The terms “mortgages”, as used
herein, shall be deemed to include trust indentures and deeds of trust. Such
subordination as to new mortgage(s) obtained after the Effective Date shall be
upon condition that the holder(s) of such mortgage(s) will agree to honor this
Agreement and accept in satisfaction of the indebtedness secured thereby the net
cash payable to Seller at the Closing hereunder. Should Buyer, Seller or any
such mortgagee(s) desire confirmation of the foregoing, then each, within twenty
(20) days following delivery of the requesting party’s written request thereof,
agrees to execute and deliver, without charge, any and all reasonable documents
confirming the foregoing subordinating and agreement to honor this Agreement.

(w)             Offer. Once this Agreement has been executed by Buyer and the
Initial Deposit delivered to Escrow Agent, this will constitute an offer to
purchase the Property upon the terms and conditions set forth herein. Should
this offer not be accepted (by full execution hereby by Seller and delivery of
an executed copy to Buyer) on or before a date which is three (3) business day
after Buyer executes this Agreement, this offer may, in the sole and absolute
discretion of Buyer, be revoked by delivery of written notice to Seller,
whereupon the Seller shall retain the Fee and the balance of the Deposit (if
previously delivered to Escrow Agent) shall be returned to Buyer, and this
Agreement, and such offer shall be of no further force and effect.

33

 

(x)               Drafts not an Offer to Enter into a Legally Binding Contract.
The submission of a draft, or a marked up draft, of this Agreement by one party
to another is not intended by either party to be an offer to enter into a
legally binding contract with respect to the purchase and sale of the Property.
The parties shall be legally bound with respect to the purchase and sale of the
Property pursuant to the terms of this Agreement only if and when the parties
have been able to negotiate all of the terms and provisions of this Agreement in
a matter acceptable to each of the parties in their respective sole discretion,
including, without limitation, all of the exhibits hereto, and Seller and Buyer
have fully executed and delivered to each other a counterpart of this Agreement,
including, without limitation, all exhibits hereto.

(y)               Notice Regarding Radon. Radon is a naturally occurring
radioactive gas that, when it has accumulated in a building in sufficient
quantities, may present health risks to persons who are exposed to it over time.
Levels of radon that exceed federal and state guidelines have been found in
buildings in Florida. Additional information regarding radon and radon testing
may be obtained from your county public health unit.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

34

 



THIS IS INTENDED TO BE A LEGALLY BINDING AGREEMENT. IF NOT FULLY UNDERSTOOD,
SEEK THE ADVICE OF ANY ATTORNEY PRIOR TO SIGNING.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year below.

 

SELLER:

 

See Exhibit A attached hereto and made a part hereof

 

BUYER:

 

SOUTHSTAR DEVELOPMENT PARTNERS, INC., a Florida corporation

 

 

By: /s/                                                                      

Name:                                                                       

Title:                                                                         

Date:                                                                         

 

 

ESCROW AGENT’S ACCEPTANCE

The undersigned, Ruden McClosky P.A., hereby agrees upon receipt of the Deposit
to act as Escrow Agent in accordance with the foregoing Agreement.

 

RUDEN McCLOSKY P.A.

 

 

By: /s/                                                                    

Name:                                                                     

Title:                                                                       

Date:                                                                       

 

 

The undersigned joins in this Agreement to guaranty to Seller the payment and
performance of the Buyer’s obligations set forth in Sections 13(d) and 18(i) of
this Agreement.

 

GUARANTOR:

 

 /s/                                                                           

J. Larry Rutherford

Date:                                                                       

 





 



EXHIBIT A

 

SELLER

 

 

 

  BLUEGREEN SOUTHWEST ONE, L.P. 







          By: /s/     Name:       Title:       Date:    



 



 

 

  BLUEGREEN COMMUNITIES OF TEXAS, L.P. 







          By: /s/     Name:       Title:       Date:    



 



 

 

  BRIDGES GOLF PRIVATE CLUB, INC. 







          By: /s/     Name:       Title:       Date:    



 



 

 

  THE BRIDGES CLUB MANAGEMENT, LLC 







          By: /s/     Name:       Title:       Date:    



 



 

 

  BLUEGREEN COMMUNITIES OF GEORGIA, LLC 







          By: /s/     Name:       Title:       Date:    





 



 

 



 

 

  BLUEGREEN GOLF CLUBS, INC. 





          By: /s/     Name:       Title:       Date:    



 



 

 

  JORDAN LAKE PRESERVE CORPORATION 







          By: /s/     Name:       Title:       Date:    



 

 

 



 

 

 